The applicant is admittedly a "motor transportation company," or "common carrier *Page 400 
by motor vehicle" as defined in Section 614-84, General Code. Applicant seeks the permit, which Section 614-104, General Code, requires as a condition precedent to operation as a "private motor carrier" as defined in Section 614-103, General Code. If the statutory definition of the latter type of carrier is such that applicant could not be such a type of carrier, it would seem obvious that no such permit can be granted.
Section 614-103, General Code, provides in part:
"The term `private motor carrier' or `contract carrier by motor vehicle' shall include every corporation * * * not included in the definition under Section 614-84 of the General Code * * *."
Admittedly, applicant is not a corporation "not included in the definition under Section 614-84 of the General Code." It necessarily follows that applicant is one of those not included
in the definition of a private motor carrier or contract carrier by motor vehicle under Section 614-103, General Code.
The conclusion that the General Assembly intended that neither applicant nor any other "motor transportation company" or "common carrier by motor vehicle," as defined in Section 614-84, General Code, should be permitted to operate as a "private motor carrier" or "contract carrier by motor vehicle," as defined in Section 614-103, General Code, is fortified by the specific provisions of Section 614-84, General Code, which read in part:
"* * * the term `motor transportation company' as used in this chapter shall not include any * * * corporation* * *:
"1.  Engaged, or proposing to engage, as a private motor carrier as defined by Section 614-103 of the General Code * * *."
The provisions of Sections 614-84, 614-103 and 614-104, General Code, are such as to specifically provide against the power of either the Public Utilities Commission *Page 401 
of Ohio or the Congress of the United States to authorize issuance of a permit to operate as a "private motor carrier" or "contract carrier by motor vehicle," as that term is defined in Section 614-103, to a corporation such as applicant (admittedly included in the definition of a "motor transportation company" or "common carrier by motor vehicle" in Section 614-84, General Code).